Exhibit 10.2

Execution Version

STOCKHOLDERS’ AGREEMENT

by and among

BLUEFOCUS INTERNATIONAL LIMITED,

COGINT, INC.

and

THE PERSONS LISTED ON SCHEDULE I ATTACHED HERETO

dated as of September 6, 2017



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

This STOCKHOLDERS’ AGREEMENT (this “Agreement”), is made and entered into as of
September 6, 2017, but shall become effective as of the Closing date, by and
among BlueFocus International Limited, a private company limited by shares
registered in Hong Kong (the “Parent”), Cogint, Inc., a Delaware corporation
(the “Company”) and the Persons listed on Schedule I attached hereto (the
“Legacy Stockholders”).

WHEREAS, prior to the execution of this Agreement, the Company and the Parent
have entered into a Business Combination Agreement, dated as of September 6,
2017 (as amended, supplemented, restated or otherwise modified from time to
time, the “Combination Agreement”), pursuant to which, among other things, the
Parent will acquire shares of common stock, par value $0.0005 per share, of the
Company (“Company Common Stock”), for and in consideration of the Parent’s
contribution to the Company of the cash and other consideration set forth in the
Combination Agreement, and the Company will effect the Spin-Off and the Cash
Dividend, in each case in accordance with the terms and conditions of the
Combination Agreement and the Spin-Off Agreements, as applicable;

WHEREAS, the Legacy Stockholders are the record owners and/or Beneficial Owners
of the number of shares of Company Common Stock set forth on Schedule I attached
hereto;

WHEREAS, in connection with the Transactions, the parties desire to provide for
certain governance rights and other matters, and to set forth certain rights and
obligations of the parties from and after the Closing; and

WHEREAS, this Agreement shall be effective from and after the Closing.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

ARTICLE I

DEFINITIONS

The following capitalized terms, as used in this Agreement, shall have the
meanings set forth below. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Combination Agreement and
the interpretation provisions set forth in Section 1.3 of the Combination
Agreement shall also apply to this Agreement.

“Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3 under
the Exchange Act. The terms “Beneficially Own”, “Beneficially Owned” and
“Beneficial Owner” shall each have a correlative meaning.

“Covered Shares” means, with respect to each Legacy Stockholder, such Legacy
Stockholder’s Existing Shares, together with any shares of Company Common Stock
or other voting capital stock of the Company and any shares of the Company
Common Stock or other voting capital stock of the Company issuable upon the
conversion, exercise or exchange of



--------------------------------------------------------------------------------

securities that are convertible into or exercisable or exchangeable for shares
of Company Common Stock or other voting capital stock of the Company, in each
case that such Legacy Stockholder has or acquires Beneficial Ownership of on or
after the date hereof.

“Equity Award Covered Shares” means, with respect to the Legacy Stockholder, any
shares of Company Common Stock that are issued (i) to the Legacy Stockholder
after the date hereof pursuant to an award of restricted stock issued under the
Company Stock Plans or (ii) to the Legacy Stockholder pursuant to any
outstanding Company Restricted Stock Unit.

“Existing Shares” means, with respect to each Legacy Stockholder, the number of
shares of Company Common Stock Beneficially Owned and/or owned of record by such
Legacy Stockholder, as set forth on Schedule I attached hereto.

“Permitted Transfer” means a Transfer of Covered Shares by a Legacy Stockholder
(i) to an Affiliate of such Legacy Stockholder or to such Legacy Stockholder’s
family or by will or intestate succession to such Stockholder’s family or to a
trust or other entity, the beneficiaries or equity holders of which are
exclusively such Legacy Stockholder or members of such Legacy Stockholder’s
family, provided that (a) such Affiliate shall remain an Affiliate of such
Legacy Stockholder at all times following such Transfer during the term of this
Agreement and (b) prior to the effectiveness of such Transfer, such Affiliate or
transferee, as the case may be, executes and delivers to the Parent a written
agreement, in form and substance reasonably acceptable to the Parent, to assume
all of such Legacy Stockholder’s obligations hereunder in respect of the
securities subject to such Transfer and to be bound by the terms of this
Agreement, with respect to the securities subject to such Transfer, to the same
extent as such Legacy Stockholder is bound hereunder and to make each of the
representations and warranties hereunder in respect of the securities
transferred as such Legacy Stockholder shall have made hereunder; (ii) of up to
40% (or 50%, in the case of any Legacy Stockholder that resides in New York
state) of any Equity Award Covered Shares (or an equivalent amount of other
Covered Shares Beneficially Owned by such Legacy Stockholder) in order to pay
any Tax that will become due from the Legacy Stockholder in connection with the
issuance of any Equity Award Covered Shares or any number of Covered Shares
required for the Legacy Stockholder to pay any Tax incurred as a result of the
Transactions or the Spin-Off (in the case of the Spin-Off, solely to the extent
after-Tax proceeds received by the Legacy Stockholder from the Cash Dividend are
insufficient to pay Tax incurred as a result of the Spin-Off); and (iii) to any
Qualified Institutional Buyer, as defined in Rule 144A under the Securities Act,
that has an existing relationship with the Company as of the date hereof,
provided that prior to any such Transfer, the Legacy Stockholder shall notify
Parent in writing of the proposed terms thereof (and any subsequent amendments
thereto), and Parent shall have the right to irrevocably elect within 48 hours
following receipt of such notice, to purchase all but not less than all of the
Covered Shares proposed to be transferred on the same economic terms as the
proposed purchaser (which purchase shall be required to be completed within
three (3) Business Days following such election), provided that such right shall
lapse if such irrevocable election is not made within 48 hours following receipt
of such notice or such purchase is not consummated within three (3) Business
Days following such election, and such Legacy Stockholder shall be permitted to
consummate such sale to such third party.

 

3



--------------------------------------------------------------------------------

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any Contract or other arrangement or
understanding with respect to the voting of or sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise) or to enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the subject property securities.

ARTICLE II

BOARD REPRESENTATION

2.1.    Board Representation.

(a)    From and after the Closing, and until this Agreement is terminated in
accordance with its terms, the Company and the Parent shall take such actions
necessary to (i) ensure that (A) Ryan Schulke and Matthew Conlin (the “Fluent
Legacy Stockholders”) be entitled to nominate one (1) individual for election to
the Company Board (the “RSMC Director”) and (B) Phillip Frost and Michael
Brauser (the “Cogint Legacy Stockholders”) be entitled to nominate one
(1) individual for election to the Company Board (the “PFMB Director,” and
together with the RSMC Director, including their respective successors, the
“Legacy Directors”), provided that the PFMB Director shall be Ryan Schulke until
the earlier of (a) the second anniversary of the Closing and (b) Ryan Schulke’s
resignation from his position as the PFMB Director, (ii) elect such Legacy
Directors to serve as members of the Company Board until their respective
successors are elected and qualified or until their earlier resignation, removal
or death and (iii) nominate each successor to each Legacy Director as directed
by the Fluent Legacy Stockholders or Cogint Legacy Stockholders, as applicable.
At the Closing, the Legacy Directors shall initially be determined by a written
notice delivered by the applicable Legacy Stockholders to the Company (provided
that the PFMB director shall be Ryan Schulke). From and after the Closing, and
until this Agreement is terminated in accordance with its terms, the Company and
the Parent shall take such actions necessary to ensure that the size of the
Company Board shall be seven (7) directors, which number may be increased
pursuant to a majority vote of the Company Board, including the PFMB Director.
All remaining members of the Company Board (including any increase to the
Company Board pursuant to the preceding sentence) shall be determined consistent
with applicable Law and rules and regulations of NASDAQ (including that if such
remaining members of the Company Board are elected by the Parent, the Company
may avail itself of any controlled company exemptions from NASDAQ corporate
governance requirements).

(b)    From and after the Closing, and until this Agreement is terminated in
accordance with its terms, the Fluent Legacy Stockholders may nominate the
Fluent Legacy Director and the Cogint Legacy Stockholders may nominate the
Cogint Legacy Director for election to the Company Board at an annual meeting of
stockholders of the Company by delivering to the Company a notice signed by the
applicable Legacy Stockholders within a reasonable amount of time prior to such
annual meeting of stockholders (and in any event within fifteen (15) days
following written request by the Parent) and the mailing of any proxy statement
relating to such annual meeting, which notice shall include the names and
qualifications of such

 

4



--------------------------------------------------------------------------------

proposed Legacy Director(s) and such other information as the Company may
reasonably request. As promptly as practicable after receipt, the Company shall
provide a copy of such notice to the Corporate Governance and Nominating
Committee of the Company Board (the “Committee”), which shall, if the proposed
Legacy Director satisfies the criteria for qualifications of directors set forth
in the Charter of the Committee (as adopted on September 26, 2016) (as amended
from time to time, the “Charter”), as determined in good faith by the Committee,
at the next Committee meeting at which Company Board nominees are determined for
purposes of the Company’s annual meeting of stockholders, make a recommendation
to the Company Board, and the Company Board shall take such action, that such
Legacy Directors shall be nominated for election to the Company Board at the
Company’s next annual meeting of stockholders and the Company Board shall, in
the Company’s proxy statement relating to such annual meeting, recommend to the
Company Stockholders that they should vote their shares in favor of the election
of the proposed Legacy Directors. If the Committee reasonably determines in good
faith that such proposed Legacy Director does not meet such criteria, the
Company shall notify the nominating Legacy Stockholders of such fact within ten
(10) days of receipt of the applicable Legacy Stockholders’ notice, specifying
in reasonable detail the reasons for the determination that such criteria have
not been met, and the applicable Legacy Stockholders shall be entitled to
nominate another Legacy Director in accordance with this Section 2.1(b) or
Section 2.1(c), as the case may be; provided that the applicable Legacy
Stockholders shall be provided with at least fifteen (15) additional days to
submit any such nominee.

(c)    From and after the Closing, and until this Agreement is terminated in
accordance with its terms, each nomination to the Company Board of any Legacy
Director for election other than at an annual meeting of stockholders of the
Company (whether due to the resignation, removal or death of a Legacy Director
or otherwise) shall be made by delivering to the Company a notice signed by the
nominating Legacy Stockholders, which notice shall include the names and
qualifications of such proposed Legacy Director and such other information as
the Company may reasonably request. As promptly as practicable, the Company
shall provide a copy of such notice to the Committee, which shall, if the
proposed Legacy Director satisfies the criteria for qualifications of directors
set forth in the Charter, as determined in good faith by the Committee, as
promptly as practicable, make a recommendation to the Company Board that such
Legacy Director shall be appointed for election to the Company Board, which
appointment may be made by the Company Board to the extent permitted pursuant to
the Bylaws. As promptly as practicable thereafter, the Company and the Parent
shall take such actions as are necessary to cause such appointment to be
effected. If the Committee reasonably determines in good faith that such
proposed Legacy Director does not meet such criteria, the Company shall notify
the nominating Legacy Stockholders of such fact within ten (10) days of receipt
of the applicable Legacy Stockholders’ notice, specifying in reasonable detail
the reasons for the determination that such criteria have not been met, and the
applicable Legacy Stockholders shall be entitled to nominate another Legacy
Director in accordance with Section 2.1(b) or this Section 2.1(c), as the case
may be; provided that the applicable Legacy Stockholders shall be provided with
at least fifteen (15) additional days to submit any such nominee.

(d)    During the period that the Legacy Directors are members of the Company
Board, the Legacy Directors shall be entitled to the same benefits afforded to
other members of the Company Board in their capacity as such, including benefits
under any director and officer indemnification or insurance policy maintained by
the Company.

 

5



--------------------------------------------------------------------------------

2.2.    Voting Agreement. From and after the Closing, and until this Agreement
is terminated in accordance with its terms, the Parent covenants and agrees that
it and its Affiliates shall vote all shares of Company Common Stock Beneficially
Owned by it or its Affiliates for the election to the Company Board of all
Legacy Directors nominated in accordance with Section 2.1.

2.3.    Vacancies and Removal.

(a)    The Legacy Directors will serve until their successors are duly elected
and qualified or until their earlier death, resignation or removal in accordance
with this Agreement and applicable Law.

(b)    From and after the Closing, and until this Agreement is terminated in
accordance with its terms, the Parent covenants and agrees that it and its
Affiliates shall vote all shares of Company Common Stock Beneficially Owned by
them:

(i)    for any Legacy Director nominated pursuant to Section 2.1; and

(ii)    to ensure that no Legacy Director may be removed from office unless
(A) such removal is directed or approved by the affirmative vote of the
applicable Legacy Stockholders who nominated such Legacy Director, or (B) such
removal is for cause, as reasonably determined in good faith by the Company
Board.

ARTICLE III

CORPORATE GOVERNANCE

3.1.    Company Activities; Approvals. For a period of two (2) years following
the Closing, the Company and the Parent shall not, directly or indirectly, and
shall not permit any of their respective Subsidiaries or Affiliates (including,
following the Closing, the Company) to:

(a)    voluntarily terminate the registration of the Company Common Stock under
the Exchange Act or voluntarily delist the Company Common Stock from NASDAQ or
another national securities exchange (or take or permit any act or omission with
the intent of causing such deregistration or delisting) unless the Legacy
Directors consent in writing thereto; provided, however, that no approval of the
Legacy Directors shall be required in respect of any deregistration or delisting
(i) in connection with the consummation of a transaction approved or recommended
by the Company Board, with one or more third parties unaffiliated with the
Parent or its Affiliates, resulting in such third party(ies) owning at least a
majority of the outstanding shares of Company Common Stock or all or a majority
of the assets of the Company and its Subsidiaries (whether by merger, sale,
tender or exchange offer, recapitalization, reorganization, consolidation,
combination or otherwise), in which all holders of shares of Company Common
Stock receive or may elect to receive the same value and form of consideration
in respect of shares of Company Common Stock or (ii) in connection with the
consummation of a merger, recapitalization, reorganization, consolidation or
other similar transaction in which the holders of shares of Company Common Stock
immediately prior to such transaction continue to hold shares of a single class
of capital stock of the resulting entity in such transaction, which class of
capital stock is registered under the Exchange Act and listed on NASDAQ or
another national securities exchange; or

 

6



--------------------------------------------------------------------------------

(b)    enter into or approve any transaction between (i) the Company or any
Subsidiary of the Company, on the one hand, and (ii) the Parent, any Affiliate
of the Parent (other than the Company or any of its Subsidiaries), or any of
their respective directors or officers, or any Person owning five percent (5%)
or more of the equity interests of the Parent or any of its Affiliates, on the
other hand, unless such transaction is approved by a majority of directors of
the Company Board who are disinterested with respect to such transaction.

ARTICLE IV

PROHIBITION ON TRANSFERS

4.1.    Prohibition on Transfers.

(a)    Except as provided for in Section 4.1(c), until the earlier of (x) one
(1) year following the Closing or (y) such Legacy Stockholder (and its
transferees under clause (i) of the definition of Permitted Transferees) holding
fewer than, in aggregate, one hundred thousand (100,000) Covered Shares (as
appropriately adjusted for any stock split or reverse stock split, stock
dividend, combination, or other recapitalization or reclassification effected
after the date hereof), none of Frost Gamma Investments Trust, Michael Brauser
or their respective transferees under clause (i) of the definition of Permitted
Transferees shall Transfer any of their respective Covered Shares, Beneficial
Ownership thereof or any other interest therein, unless such Transfer is a
Permitted Transfer.

(b)    Except as provided for in Section 4.1(c), until the earlier of
(i) cessation of employment by such Legacy Stockholder by the Company or its
Affiliates or (ii) such Legacy Stockholder (and its transferees under clause
(i) of the definition of Permitted Transferees) holding fewer than, in
aggregate, one hundred thousand (100,000) Covered Shares (as appropriately
adjusted for any stock split or reverse stock split, stock dividend,
combination, or other recapitalization or reclassification effected after the
date hereof), none of Ryan Schulke, Matthew Conlin or their respective
transferees under clause (i) of the definition of Permitted Transferees shall
Transfer any of their respective Covered Shares, Beneficial Ownership thereof or
any other interest therein, unless such Transfer is a Permitted Transfer
pursuant to clause (i) or (ii) of the definition thereof.

(c)    Notwithstanding the restrictions set forth in Section 4.1(a) and 4.1(b),
during the time period in which a Legacy Stockholder is restricted pursuant to
such sections, as applicable, such Legacy Stockholder shall be permitted to
Transfer Covered Shares that represent, on any given trading day, up to the
lesser of (a) 5% of the aggregate number of Covered Shares held by such Legacy
Stockholder on the immediately prior trading day and (b) 3% of the trading
volume of the Company Common Stock on the national securities exchange on which
such Covered Shares are listed for trading, determined on the trading day that
is the date of Transfer (or up to 5% if then listed on The NASDAQ Global Select
Market); provided, that no Transfer may be made pursuant to this clause
(c) unless the trading volume of the Company Common Stock on the date of
Transfer exceeds one hundred thousand (100,000) (as

 

7



--------------------------------------------------------------------------------

appropriately adjusted for any stock split or reverse stock split, stock
dividend, combination, or other recapitalization or reclassification effected
after the date hereof); and provided further, that no Transfer may be made
pursuant to this Section 4.1(c) by Ryan Schulke, Matthew Conlin or their
respective transferees under clause (i) of the definition of Permitted
Transferees until after the first anniversary of the Closing. For clarity, this
clause (c) shall not in any way restrict a Legacy Stockholder following
expiration of the restrictions set forth in Section 4.1(a) or Section 4.1(c), as
applicable.

(d)    Michael Brauser agrees to cause Marlin Capital Partners, LLC to adhere to
Section 4.1 of this Agreement with respect to 1,000,000 restricted stock units
(or underlying shares of Company Common Stock) in the Company held by Marlin
Capital Partners, LLC (as appropriately adjusted for any stock split or reverse
stock split, stock dividend, combination, or other recapitalization or
reclassification effected after the date hereof), as though such securities were
Covered Shares under this Agreement.

ARTICLE V

MISCELLANEOUS

5.1.    Termination. This Agreement shall terminate and be of no further force
and effect upon the earlier to occur of: (a) the termination of the Combination
Agreement pursuant to Section 8.1 thereof, (b) three (3) years following the
date of the Closing or (c) such time as the Legacy Stockholders cease to own at
least fifty percent (50%) of the aggregate number of shares of Company Common
Stock Beneficially Owned by them on the Closing Date and as set forth on Exhibit
I attached hereto (as appropriately adjusted for any stock split or reverse
stock split, stock dividend, combination, or other recapitalization or
reclassification effected after the date hereof); provided, however, that
(i) the obligations of the Parent pursuant to Section 2.1 and Section 3.1 shall
terminate at such earlier time, following the Closing, as the Parent and its
Affiliates cease to hold a majority of the issued and outstanding shares of
Company Common Stock owned by the Parent and its Affiliates of record or
Beneficially immediately following the Closing (and all references requiring
Parent to “cause,” to “take such actions necessary to ensure” or similar
phrasing in Section 2.1 and Section 3.1 shall instead mean commercially
reasonable efforts to take such actions to the extent that Parent and its
Affiliates cease to own a majority of the issued and outstanding shares of
Company Stock as of any such future date) and (ii) the obligations of the Legacy
Stockholders pursuant to Article IV shall terminate pursuant to the terms set
forth in Section 4.1. If requested by the Parent in writing, the Legacy
Stockholders shall cause the Legacy Directors to resign upon the termination of
this Agreement under the preceding clauses (b) or (c).

5.2.    Successors and Assigns; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written approval of the other parties, except that (i) the
Parent may assign this Agreement to any Affiliate to which it transfers shares
of Company Common Stock, provided that no such assignment shall relieve the
Parent of any of its obligations hereunder and such Affiliate acknowledges and
agrees in writing to be bound hereby and (ii) each Legacy Stockholder shall be
entitled to assign its rights and obligations hereunder to any transferee
pursuant to a Permitted Transfer, provided such transferee acknowledges and
agrees in writing to be bound hereby in the

 

8



--------------------------------------------------------------------------------

same capacity as the transferring Legacy Stockholder (and upon which such
transferee will be considered a Legacy Stockholder for all purposes hereunder).
Subject to the preceding sentence, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective successors and
permitted assigns. No assignment by any party, including pursuant to the
foregoing clauses, will relieve such party of any of its obligations hereunder.
The parties agree that this Agreement is solely for the benefit of the other
parties in accordance with and subject to the terms of this Agreement. This
Agreement is not intended to, and will not, confer upon any other Person any
rights or remedies hereunder.

5.3.    Amendment; Waiver. Subject to applicable Law and subject to the other
provisions of this Agreement, this Agreement may be amended by the parties at
any time by execution of an instrument in writing signed on behalf of each of
the parties. At any time and from time to time prior to the termination of this
Agreement, any party may, to the extent legally allowed and except as otherwise
set forth herein, (a) extend the time for the performance of any of the
obligations or other acts of any other party, as applicable; (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (c) subject to the
requirements of applicable Law, waive compliance with any of the agreements or
conditions for the benefit of such party contained herein. Any agreement on the
part of a party to any such extension or waiver will be valid only if set forth
in an instrument in writing signed by such party. Any delay in exercising any
right pursuant to this Agreement will not constitute a waiver of such right.

5.4.    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed given (a) on the date of
delivery, if delivered in person or by facsimile or email (upon confirmation of
receipt) if received prior to 5:00 p.m. New York time on a Business Day or, if
received after 5:00 p.m. New York time, on the next following Business Day, or
(b) on the first Business Day following the date of dispatch, if delivered by a
recognized overnight courier service (upon proof of delivery), addressed as
follows:

If to the Parent to:

BlueFocus International Limited

600 Lexington Avenue, 6th Floor

New York, NY 10022

Attn:       He Shen, Chief Financial Officer

Email:    he.shen@bluefocus.com

with a copy (which will not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

 

500 Boylston Street

Boston, MA 02116

Attn:     Graham Robinson

              Laura Knoll

Fax:       (617) 573-4822

Email:   graham.robinson@skadden.com

              laura.knoll@skadden.com

 

525 University Avenue

Palo Alto, CA 94301

Attn:     Michael Mies

Fax:      (650) 798-6510

Email:   michael.mies@skadden.com

 

9



--------------------------------------------------------------------------------

If to the Company to:

Cogint, Inc.

2650 North Military Trail, Suite 300

Boca Raton, FL 33431

Attn:    Chief Executive Officer

Fax:     (561) 571-2712

If to a Legacy Stockholder:

To the address set forth opposite such Legacy Stockholder’s name on Schedule I
attached hereto.

5.5.    Specific Performance. Each party hereto acknowledges and agrees that in
the event of any breach of this Agreement by any of them, the other parties
hereto would be irreparably harmed and could not be made whole by monetary
damages. Each party accordingly agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate and agrees that the
parties, in addition to any other remedy to which they may be entitled at law or
in equity, shall be entitled to specific performance of this Agreement without
the posting of bond.

5.6.    Entire Agreement. This Agreement and the documents and instruments
between the parties hereto as contemplated by or referred to herein constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
both written and oral, between the parties hereto and their respective
Affiliates with respect to the subject matter hereof and thereof.

5.7.    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties. The parties hereto further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

5.8.    Governing Law.

(a)    This Agreement is governed by and construed in accordance with the Laws
of the State of Delaware, regardless of the Laws that might otherwise govern
under applicable principles of conflicts of Law thereof.

(b)    Each of the parties (i) to the fullest extent permitted by Law,
irrevocably consents to the service of the summons and complaint and any other
process (whether inside or outside the territorial jurisdiction of the Chosen
Courts (as defined below)) in

 

10



--------------------------------------------------------------------------------

any Legal Proceeding relating to this Agreement or the transactions contemplated
hereby, for and on behalf of itself or any of its properties or assets, in
accordance with Section 5.4 or in such other manner as may be permitted by
applicable Law, and nothing in this Section 5.8 will affect the right of any
party to serve legal process in any other manner permitted by applicable Law;
(ii) irrevocably and unconditionally consents and submits itself and its
properties and assets in any Legal Proceeding to the exclusive general
jurisdiction of the Court of Chancery of the State of Delaware and any state
appellate court therefrom within the State of Delaware (or, if the Court of
Chancery of the State of Delaware declines to accept jurisdiction over a
particular matter, any other state or federal court within the State of
Delaware) (the “Chosen Courts”) in the event that any dispute or controversy
arises out of this Agreement or the transactions contemplated hereby;
(iii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;
(iv) agrees that any Legal Proceeding arising in connection with this Agreement
or the transactions contemplated hereby will be brought, tried and determined
only in the Chosen Courts; (v) waives any objection that it may now or hereafter
have to the venue of any such Legal Proceeding in the Chosen Courts or that such
Legal Proceeding was brought in an inconvenient court and agrees not to plead or
claim the same and (vi) agrees that it will not bring any Legal Proceeding
relating to this Agreement or the transactions contemplated hereby in any court
other than the Chosen Courts. The Parent and the Legacy Stockholders agree that
a final judgment in any Legal Proceeding in the Chosen Courts will be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law.

(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
PURSUANT TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING (WHETHER FOR BREACH OF CONTRACT, TORTIOUS CONDUCT OR OTHERWISE)
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY ACKNOWLEDGES AND AGREES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER; (III) IT MAKES THIS WAIVER VOLUNTARILY AND (IV) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.8.

5.9.    Counterparts. This Agreement and any amendments hereto may be executed
in two or more counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by the parties and delivered to the other parties, it being understood
that all parties need not sign the same counterpart. Any such counterpart, to
the extent delivered by fax or .pdf, .tif, .gif, .jpg or similar attachment to
electronic mail (any such delivery, an “Electronic Delivery”), will be treated
in all manner and respects as an original executed counterpart and will be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party may

 

11



--------------------------------------------------------------------------------

raise the use of an Electronic Delivery to deliver a signature, or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of an Electronic Delivery, as a defense to the formation of a contract,
and each party forever waives any such defense, except to the extent such
defense relates to lack of authenticity.

5.10.    Schedule 13D. In accordance with the requirements of Rule 13d-1(k)
under the Exchange Act, and subject to the limitations set forth therein, each
Legacy Stockholder agrees to file an appropriate Schedule 13D no later than ten
(10) calendar days following the date of the Closing.

[Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

BLUEFOCUS INTERNATIONAL LIMITED

By:  

/s/ He Shen

Name:  

He Shen

Title:  

Authorized Signatory

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

COGINT, INC.

By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Chief Executive Officer

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

FROST GAMMA INVESTMENTS TRUST

By:  

/s/ Phillip Frost

Name:   Phillip Frost, M. D. Title:   Trustee

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

/s/ Ryan Schulke

RYAN SCHULKE

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

RSMC PARTNERS LLC

By:  

/s/ Ryan Schulke

Name:   Ryan Schulke Title:   Managing Member

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

/s/ Matthew Conlin

MATTHEW CONLIN

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

MATTHEW CONLIN 2017 GRANTOR RETAINED ANNUITY TRUST

By:  

/s/ Matthew Colin

Name:   Matthew Colin Title:   Trustee

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

CONLIN FAMILY FOUNDATION

By:  

/s/ Matthew Colin

Name:   Matthew Colin Title:   Co-Trustee

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

/s/ Michael Brauser

MICHAEL BRAUSER

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

BIRCHTREE CAPITAL, LLC

By:  

/s/ Michael Brauser

Name:   Michael Brauser Title:   Manager

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

BSIG LLC By:  

/s/ Michael Brauser

Name:   Michael Brauser Title:   Managing member

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

GRANDER HOLDINGS, INC. 401K

By:  

/s/ Michael Brauser

Name:   Michael Brauser Title:   Trustee

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Schedule I

Legacy Stockholder

 

Stockholder

 

Address

 

Shares of Company

Common Stock held of

Record

 

Shares of Company

Common Stock held in

Street Name

Frost Gamma Investments Trust

 

Frost Gamma Investments Trust

4400 Biscayne Blvd. 15th Floor

Miami, FL 33137

Attn: Veronica Miranda

  14,919,061   802,480

Ryan Schulke*

 

Cogint, Inc.

2650 North Military Trail,

Suite 300
Boca Raton, FL 33431

Attn: Ryan Schulke

  5,827,200   237,337

RSMC Partners LLC

 

Cogint, Inc.

2650 North Military Trail,

Suite 300
Boca Raton, FL 33431

Attn: Ryan Schulke and Matthew Conlin

  2,000,000   0

Matthew Conlin

 

Cogint, Inc.

2650 North Military Trail,

Suite 300
Boca Raton, FL 33431

Attn: Matthew Conlin

  4,208,160   169,820

Matthew Conlin 2017 Grantor Retained Annuity Trust

 

Cogint, Inc.

2650 North Military Trail,

Suite 300
Boca Raton, FL 33431

Attn: Matthew Conlin

  1,077,040   0

Conlin Family Foundation

 

Cogint, Inc.

2650 North Military Trail,

Suite 300
Boca Raton, FL 33431

Attn: Matthew Conlin

  0   20,000

Michael Brauser**

 

Cogint, Inc.

2650 North Military Trail,

Suite 300
Boca Raton, FL 33431

Attn: Michael Brauser

  20,000   302,235

Birchtree Capital, LLC

 

Cogint, Inc.

2650 North Military Trail,

Suite 300
Boca Raton, FL 33431

Attn: Michael Brauser

  954,116   419,530

BSIG LLC***

 

Cogint, Inc.

2650 North Military Trail,

Suite 300
Boca Raton, FL 33431

Attn: Michael Brauser

  16,259   0

Grander Holdings, Inc. 401K

 

Cogint, Inc.

2650 North Military Trail,

Suite 300
Boca Raton, FL 33431

Attn: Michael Brauser

  2,030,945   113,700



--------------------------------------------------------------------------------

* Mr. Schulke’s father owns 3,412 restricted stock units in the Company and
1,707 shares of Company Common Stock that do not and will not constitute
Existing Shares or Covered Shares hereunder.

** Marlin Capital Partners, LLC owns certain restricted stock units in the
Company. Mr. Brauser owns 50% of the economic interests in Marlin Capital
Partners, LLC, but does not have voting or dispositive control over such
restricted stock units or the underlying shares. No shares of Company Common
Stock owned or acquired by Marlin Capital Partners, LLC shall constitute
Existing Shares or Covered Shares hereunder; however, Mr. Brauser has agreed to
cause Marlin Capital Partners, LLC to adhere to Section 4.1 of the Stockholders
Agreement with respect to 1,000,000 restricted stock units (or underlying shares
of Company Common Stock) in the Company (as appropriately adjusted for any stock
split or reverse stock split, stock dividend, combination, or other
recapitalization or reclassification effected after the date hereof).

*** Entity is owned and controlled 50% by Mr. Brauser.